ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 19th day of
March, 2008 by Grubb & Ellis Realty Investors, LLC (formerly Triple Net
Properties, LLC), a Virginia limited liability company (“Assignor”) to G&E
Healthcare REIT Liberty Falls Medical Plaza, LLC, a Delaware limited liability
company (“Assignee”).

RECITALS

Assignor and Liberty Falls, LLC, an Ohio limited liability company, entered into
that certain Purchase and Sale Agreement dated October 30, 2006, as amended (the
“Agreement”) with respect to certain real property located at 6770
Cincinnati-Dayton Road in Butler County, Ohio, as more particularly described in
the Agreement.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Agreement to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

WITNESS the following signatures:

              ASSIGNOR:   Grubb & Ellis Realty Investors, LLC,         a
Virginia limited liability company         By: /s/ Jeffrey T. Hanson        
Name: Jeffrey T. Hanson         Title: Chief Investment Officer     ASSIGNEE:  
G&E Healthcare REIT Liberty Falls Medical Plaza, LLC     a Delaware limited
liability company         By:   Grubb & Ellis Healthcare REIT Holdings, L.P.    
    a Delaware limited partnership
 
      its Sole Member  

 
      By:   Grubb & Ellis Healthcare REIT, Inc.



    a Maryland corporation

its General Partner

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


2